Citation Nr: 0200971	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability, with chronic muscular 
strain, scarring, arachnoiditis, degenerative disc disease of 
L4-L5, and radiculopathy, for the period from November 5, 
1999 until March 21, 2001; and in excess of 40 percent on and 
after March 22, 2001.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In an April 2000 rating decision, the RO granted service 
connection for a low back disorder (encompassing chronic 
muscular strain and post-surgical residuals) and assigned a 
10 percent evaluation, effective from November 5, 1999.  

In an August 2000 rating decision, the RO granted service 
connection for hepatitis C and assigned a 10 percent 
evaluation, effective from November 5, 1999, the date of 
claim for the disabilities at issue.

In a subsequent rating action, dated in July 2001, the RO 
increased the evaluation for hepatitis C to 30 percent, 
effective from November 5, 1999.  The RO also substantially 
revised the evaluation for a low back disorder.  The grant of 
service connection for a low back disorder was expanded to 
include degenerative disc disease, and a staged rating of 20 
percent from November 5, 1999 to March 21, 2001, and 40 
percent from March 22, 2001 was assigned.  None of the 
assigned ratings represent the maximum available under 
applicable diagnostic criteria, and the claims for increases 
therefore remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In his November 2001 statement of record the veteran's 
representative raises a claim of entitlement to service 
connection for a chronic acquired disorder of the left knee.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


The disabilities currently at issue on appeal arose from 
initial grants of entitlement to service connection.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the issues for appellate 
review have been recharacterized as shown on the title page 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been informed of the type of evidence needed 
to substantiate his claims.

2.  From November 5, 1999 to July 1, 2001, the veteran's 
hepatitis C was productive of disablement compatible with not 
more than minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance and frequency but 
necessitating dietary restriction or other therapeutic 
measures, with no evidence of  moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.

3.  Since July 2, 2001, the veteran's hepatitis C has been 
productive of dry heaving, heartburn, occasional fatigue, and 
mildly elevated liver function tests; with no evidence of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue and mental depression; 
or daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with such 
symptoms such as malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks but less than six weeks, 
during the past 12 month period.  





4.  For the period from November 5, 1999 until March 21, 
2001, the veteran's low back disorder was productive of only 
minimal limitation of motion and some radiating pain and 
tenderness in the right buttock, with no evidence of 
additional functional loss due to pain or other pathology.

5.  For the period beginning on March 22, 2001, the veteran's 
low back disorder has been productive of severe limitation of 
motion of the lumbar spine, an absent right ankle jerk, 
slightly reduced motor testing of the quadriceps and anterior 
tibial group, and an otherwise unremarkable neurological 
examination; the overall disability picture is severe, but 
not pronounced, in degree, with no evidence of additional 
functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.114, Diagnostic Code 7345 (effective prior to July 2, 
2001); 38 C.F.R. § 4.114, Diagnostic Code 7354; 66 Fed. Reg. 
29486-29489 (May 31, 2001) (effective July 2, 2001).

2.  The criteria for an initial evaluation in excess of 20 
percent for a low back disability for the period from 
November 5, 1999 until March 21, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).

3.  The criteria for an evaluation in excess of 40 percent 
for a low back disability for the period beginning on March 
22, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the claims 
adjudicated in this decision, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Specifically, the RO has 
obtained records of all relevant medical treatment reported 
by the veteran.  He has also been afforded comprehensive VA 
examinations addressing both of the disabilities at issue in 
this case.  

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  The RO informed him of the need 
for such evidence in its rating decisions and in its July 
2001 Statement of the Case.  The newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A are contained in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the veteran was notified of these new laws 
in the July 2001 Statement of the Case.

General Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  




However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West. 
12 Vet. App 119 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001). 


Factual Background and Analysis

Hepatitis C

In the appealed August 2000 rating decision, the RO granted 
service connection for hepatitis C based upon in-service 
evidence showing a blood transfusion and elevated liver 
enzymes and a post-service medical opinion indicating that it 
was more probable than not that current hepatitis C was 
etiologically related to the blood transfusion.  An initial 
10 percent evaluation was assigned, effective from November 
5, 1999 the date of claim.

The RO predicated the initial 10 percent evaluation on the 
results of an August 2000 VA liver examination.  During this 
examination, the veteran reported periodic episodes of 
scleral icterus and some increased fatigue, with the most 
recent episode coming four months earlier.  The examination 
revealed that the veteran weighed 236 pounds; his abdomen was 
non-tender and non-distended.  No bowel sounds were present, 
and there was no evidence of palpable organomegaly or masses.  
The diagnosis was hepatitis C.  Laboratory testing was noted 
to be consistent with low hepatitis C activity.

During a second VA liver examination, conducted in March 
2001, the veteran reported good swallowing, some problems 
with dry heaves, heartburn every other day, and normal bowel 
movements.  He also described current fatigue but noted that 
he was working full-time.  The examination revealed the 
abdomen to be soft, non-tender, and without 
hepatosplenomegaly or masses.  The skin was non-jaundiced.  
The pertinent diagnosis was a hepatitis C virus infection, 
with chronic fatigue and arthralgias noted.  The examiner 
also pointed out that the veteran was not receiving current 
treatment.  Additional laboratory tests revealed, among other 
things, normal gamma-glutamyl transferase (GGT) and mildly 
elevated serum glutamic oxaloacetic transaminase (SGOT).

In view of the cited findings from the March 2001 VA 
examination, the RO increased the initial disability 
evaluation for hepatitis C to 30 percent, effective from 
November 1999.

The RO has based the assigned 30 percent evaluation for 
hepatitis C on the criteria  of 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2000), which have since been revised.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the applicable laws or regulations change while a 
case is pending, the version more favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the old criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000), infectious hepatitis productive of minimal liver 
damage, with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warrants a 30 percent evaluation.  A 60 percent 
evaluation is for assignment in cases of moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.

Under the new criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7354, hepatitis C productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period warrants a 20 percent evaluation.  A 40 percent 
evaluation is in order in cases of daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  

In this case, the veteran's subjective symptoms include some 
dry heaving and heartburn approximately every other day.  
While he has complained of fatigue, he has also described 
working a full-time schedule.  His VA examinations have been 
negative for jaundice and hepatosplenomegaly, and his liver 
function tests have been only mildly elevated.  There is no 
indication of anorexia, incapacitating episodes, or mental 
depression.  

Overall, the Board finds that the veteran's symptoms closely 
correlate to the criteria for a 30 percent evaluation under 
the old version of Diagnostic Code 7345, and the criteria for 
the next higher evaluation of 60 percent have not been met.  
The veteran has also not shown the degree of symptomatology 
or the type of incapacitating episodes that would warrant a 
40 percent evaluation under the new version of Diagnostic 
Code 7354.  

In the absence of evidence supporting a higher initial 
evaluation for hepatitis C at any point during the pendency 
of this appeal, the preponderance of the evidence is against 
his claim for that benefit.  See Fenderson, supra.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


Low back disability

Factual Background and Analysis

In the appealed April 2000 rating decision, the RO granted 
service connection for a low back disorder on the basis of 
in-service surgery for neurofibroma of the lumbar spine.  A 
10 percent evaluation was assigned, effective from November 
1999.

The RO based the assigned 10 percent evaluation on the 
results of a January 2000 VA bones examination.  During this 
examination, the veteran complained of aching and pain in the 
low back.  The examination revealed low back flexion to 90 
degrees, extension to 20 degrees, bilateral rotation to 30 
degrees, and bilateral lateral bending to 30 degrees.  
Alignment of the spine was "okay."  The low back was tender 
at L5.  In the sitting position, rotation improved to 40 
degrees bilaterally.  Reflexes in the lower extremities were 
normal.  The assessment was status post surgical excision of 
neurilemmoma in the military.  While the examiner noted 
evidence of some mild continuing lumbar nerve root irritation 
on the right, the nerve roots were described as functioning 
quite well at the present time.  

The associated right buttock pain and tenderness was 
diagnosed as muscular strain, plus referred pain from the low 
back.  The examiner also indicated that there would likely be 
a 20 degree decrease in flexion at times of weakness and a 30 
degree decrease during flare-ups.  Additionally, the examiner 
attributed all of these problems to the veteran's period of 
service.

Private lumbar spine x-rays, dated in January 2000, revealed 
postoperative changes at the L5 level, unremarkable vertebral 
height and alignment, well-preserved intervertebral disc 
spaces, a scant amount of osteophytic spurring at the L5 
level, and unremarkable surrounding soft tissues.  A private 
MRI, performed in December 2000, revealed a dorsal 
laminectomy defect, soft tissue fullness in the right lateral 
recess, and some mass effect with flattening of the dural sac 
at its right anterolateral aspect.  Very mild degenerative 
changes were noted at the L4-L5 level.  A private bone scan, 
from January 2001, revealed minimal left lower lumbar post-
surgical facet joint bone reaction and evidence of a previous 
large lower lumbar laminectomy.  A March 2001 private medical 
report reflects that the veteran was recommended to reduce 
his work physical requirements from "heavy-very heavy" to 
"medium" on account of back pain.

During his March 2001 VA orthopedic examination, the veteran 
reported pain on a daily basis that radiated into both hips, 
more on the left.  Numbness in the legs was reported.  Flare-
ups of pain with activity were described.  The examination 
revealed moderate lumbar tenderness to palpation and 
percussion, with no spasm.  Range of motion testing 
demonstrated forward flexion to 30 degrees, zero degrees of 
hyperextension, lateral bending to 15 degrees in both 
directions, and bilateral rotation to 20 degrees.  Deep 
tendon reflexes were equal at the knees, and right ankle jerk 
was absent.  Sensation was intact throughout, without 
measurable atrophy.  Straight leg raising testing was 
negative.  Motor testing revealed a quadriceps and anterior 
tibial group to be 4/5 bilaterally.  The examiner noted that, 
during flare-ups of back pain, 15-20 additional degrees of 
lost flexion would be expected, along with generalized 
muscular weakness in the lower extremities and an altered 
gait.  

Subsequently, in a July 2001 rating action, the RO expanded 
the grant of service connection for a low back disorder to 
include degenerative disc disease, and a staged rating of 20 
percent from November 5, 1999 to March 21, 2001, and 40 
percent from March 22, 2001 was assigned.

The RO has evaluated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Under this 
code section, a 20 percent evaluation is appropriate in cases 
of moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent evaluation is warranted in cases of 
severe intervertebral disc syndrome, characterized by 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is in order in cases of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

For the period from November 5, 1999 until March 21, 2001, 
the veteran's low back disability was productive of minimal 
limitation of motion and some radiating pain and tenderness 
in the right buttock.  During that time, the VA examiner who 
conducted the January 2000 examination suggested that there 
would likely be 20 to 30 degrees of flexion loss due to 
weakness or flare-ups, but this relatively small amount of 
flexion loss remains too minimal to warrant a higher 
evaluation in and of itself.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).  In 
evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.

In applying the provisions of Diagnostic Code 5293, the Board 
finds these symptoms to be far closer to "moderate" than to 
"severe" in degree, thus rendering the assigned 20 percent 
evaluation more appropriate.  

During this time period, there also was no evidence of a 
vertebral fracture with demonstrable deformity (the criteria 
for an additional 10 percent under Diagnostic Code 5285); 
complete bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286); favorable ankylosis of the 
lumbar spine (the criteria for a 40 percent evaluation under 
Diagnostic Code 5289); severe limitation of motion of the 
lumbar spine (the criteria for a 40 percent evaluation under 
Diagnostic Code 5292); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (the criteria for a 40 percent evaluation under 
Diagnostic Code 5295).  In short, the evidence does not 
support an evaluation in excess of 20 percent for a low back 
disorder for the period from November 5, 1999 until March 21, 
2001, and the preponderance of the evidence is against the 
veteran's claim for that benefit.

Regarding the current 40 percent evaluation, effective since 
March 22, 2001, the Board is in agreement with the RO that 
the March 2001 VA examination revealed a significant increase 
in low back symptomatology.  Notable symptoms include flexion 
limited to 30 percent, no extension, moderate lumbar 
tenderness to palpation and percussion, and an absent right 
ankle jerk.  The Board is aware that an absent ankle jerk is 
among the symptoms listed in the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.

However, the Board has based its evaluation on the entire 
disability picture.  Aside from the absent ankle jerk and 
moderately reduced motor testing of the quadriceps and 
anterior tibial group, the veteran's neurological examination 
was unremarkable.  No muscle spasm was noted as well.  
Moreover, while the examiner suggested that 15-20 degrees of 
flexion would be further lost during flare-ups, there is no 
indication of such painful motion or functional loss as would 
not be consistent with the assigned 40 percent evaluation.  
See DeLuca v. Brown, supra.  

Taken in the aggregate, these symptoms could be characterized 
as "severe," particularly the limitation of motion, but are 
significantly less than "pronounced" in degree.  As such, 
there is no basis for an evaluation in excess of 40 percent 
under Diagnostic Code 5293.

The Board has considered other diagnostic criteria in 
reaching a determination on the veteran's claim.  However, an 
increase would only be warranted in cases of a vertebral 
fracture with demonstrable deformity (Diagnostic Code 5285) 
or complete ankylosis of the spine (Diagnostic Code 5286), 
and neither has been shown in this case.  Therefore, the 
preponderance of the evidence against the veteran's claim for 
an evaluation in excess of 40 percent for a low back disorder 
for the period beginning on March 22, 2001.  

In view of the denial of the veteran's claims for increased 
evaluations during the rating periods in question, the Board 
finds no basis for consideration of assignment of "staged" 
ratings other than those already granted by the RO.  See 
Fenderson, supra.

Again, as the preponderance of the evidence is against the 
veteran's claims for higher evaluations for a low back 
disability, 38 U.S.C.A. § 5107(a) is not applicable.  See 
Gilbert v. Derwinski, supra.


Extraschedular Consideration

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The record shows that the RO evaluated 
the veteran's claims for increased evaluations with 
application of the criteria requisite for an increased 
evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran has submitted no evidence 
showing that his service-connected hepatitis C and low back 
disability have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations.  

Significantly, he has made no mention of employment records 
or other documentary evidence suggesting such marked 
interference.  Rather, as noted above, he reported full-time 
employment during his March 2001 VA liver examination.  Also, 
there is also no indication that these disabilities have 
necessitated frequent periods of hospitalization or markedly 
interfered with employment during the pendency of this 
appeal.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for hepatitis C is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability, with chronic muscular strain, 
scarring, arachnoiditis, degenerative disc disease of L4-L5, 
and radiculopathy, for the period from November 5, 1999 until 
March 21, 2001; or in excess of 40 percent on and after March 
22, 2001 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

